Citation Nr: 1757768	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty under executive order in the United States Navy from October 1990 to June 1991.  She also has service in the Naval Reserve.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015 and June 2017, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this claim in June 2017 in order to obtain an addendum etiology opinion.  The Board's directives instructed the VA examiner to opine as to whether a current neck disability was related to service, or caused or aggravated by service-connected posttraumatic stress disorder (PTSD).

The requested opinion was obtained in August 2017.  In addressing whether the Veteran's service-connected PTSD caused or aggravated her neck disability, the examiner opined that service connection for PTSD is not supported by the record evidence.  

Service-connection for PTSD has been established and despite the examiner's assertion that the Veteran does not have PTSD.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  The examiner did not provide an adequate opinion regarding causation or aggravation, along with supporting rationale, as instructed in the Board's directives.  For this reason, the claim is remanded to obtain an adequate opinion with supporting rationale.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from a VA clinician, and if possible from a clinician other than the August 2017 VA physician, to determine the etiology of the Veteran's neck condition.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should address the following:

(a)  For each diagnosed neck disorder, is it at least as likely as not (50 percent or better probability) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service?

In answering this question, the examiner is asked to consider the statements from the Veteran indicating that she has had neck pain since two injuries during service.  The examiner is asked to explain why her statements make it more or less likely that a current neck condition started during service.  If indicated, it should be explained whether there is a medical reason to believe that the Veteran's recollection of her symptoms during and after service may be inaccurate or not medically supported.  In this regard, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur or why the fact would have normally been recorded if present.

(b)  If not directly related to service on the basis of question (a), is any neck condition proximately due to, the result of, or caused by service-connected PTSD?  

(c)  If not caused by service-connected PTSD, has any neck disorder been aggravated (made worse or increased in severity) by PTSD?  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The term 'aggravation' means a permanent increase in the claimed disability.  It is an irreversible worsening of the condition beyond the natural clinical course and character due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A fully-explained rationale for all opinions must be provided.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

2.  After completion of all of the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




